Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 17/243,472 filed on 28 April 2021. The response filed 29 August 2022 amends claims 4 and 6, cancels claims 7 and 15-20, withdraws claims 8-14, adds claims 21-26, and presents arguments is hereby acknowledged. 	Claims 1-6 and 21-26 are presented for examination.

Response to Arguments
The response filed 29 August 2022 addresses the Drawings objections made on the 28 March 2022 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Applicant amended the Drawings to remove the reference characters not mentioned in the description. These amendments are found persuasive. Therefore, all of the Drawings objections are hereby withdrawn.
The response filed 29 August 2022 addresses the 35 U.S.C. 112 rejections made on the 28 March 2022 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the insufficient antecedent basis of claim 6, Applicant amended claim 6 to be dependent on claim 5. This amendment is found persuasive. Regarding the contradiction of claim 7, Applicant cancelled claim 7. This amendment is found persuasive. Therefore, all of the 35 U.S.C. 112 rejections are hereby withdrawn.

Independent Claim 1
On pages 10-12 of the response filed 29 August 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 28 March 2022 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On page 10, Applicant argues that Prabhu of the Prabhu/Vyostsky system fails to teach or suggest “utilizing an Interactive Connectivity Establishment (ICE) protocol to identify a first network address for use by a remote desktop client computer to communicate with a remote desktop session host.” Applicant argues that Prabhu discloses establishing network connectivity between two peers. Further, Applicant argues that “neither the ‘client computing device’ nor the ‘remote peer device’ described by Prabhu are a ‘remote desktop session host.’” Even further, Applicant argues that Vyostsky provides no such disclosure. 	Examiner respectfully disagrees and finds this argument unpersuasive. The Applicant’s specification does not provide an explicit definition of the “remote desktop client computer” and/or the “remote desktop session host.” According to MPEP 2111, examiner obliged to give the terms or phrases their broadest reasonable interpretation definition, consistent with the specification, and awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. The specification, in paragraph 0001, states “the local computer is commonly referred to as a remote desktop client computer, or simply a "client computer," while the remote computer is commonly referred to as a remote desktop session host.” Further, the claims recite “for use by a remote desktop client computer to communicate with a remote desktop session host.” One having ordinary skill in the art would interpret the client computer as a local computer to communicate with a remote computer. Prabhu, in paragraph 0022, discloses utilizing ICE candidates to communicate between peers, wherein the client computing device 300 is a local computer and the remote peer device 308 is a remote computer. Prabhu, in paragraph 0033, discloses an embodiment where virtual desktops are established by utilizing an ICE Protocol module 404 in a media client plugin 402. Therefore, Examiner finds this argument unpersuasive. 
On pages 10-11, Applicant argues that Prabhu of the Prabhu/Vyostsky system fails to teach or suggest “utilizing the ICE protocol to identify a second network address for use by the remote desktop session host to communicate with the remote desktop client computer.” Applicant argues that “neither the ‘client computing device’ nor the ‘remote peer device’ described by Prabhu are a ‘remote desktop session host.’” Further, Applicant argues that “because Prabhu does not teach or suggest identifying first and second network addresses for use by a remote desktop client computer to communicate with a remote desktop session host in the manner recited by independent claim 1, this reference cannot possibly teach ‘establishing a first network connection between the remote desktop client computer and the remote desktop session host using the first network address and the second network address, the network connection comprising a remote desktop protocol over user datagram protocol (UDP) connection’ as also recited by claim 1.” Even further, Applicant argues that Vyostsky provides no such disclosure. 	Examiner respectfully disagrees and finds this argument unpersuasive. The Applicant’s specification does not provide an explicit definition of the “remote desktop client computer” and/or the “remote desktop session host.” According to MPEP 2111, examiner obliged to give the terms or phrases their broadest reasonable interpretation definition, consistent with the specification, and awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. The specification, in paragraph 0001, states “the local computer is commonly referred to as a remote desktop client computer, or simply a "client computer," while the remote computer is commonly referred to as a remote desktop session host.” Further, the claims recite “for use by a remote desktop client computer to communicate with a remote desktop session host.” One having ordinary skill in the art would interpret the client computer as a local computer to communicate with a remote computer. Prabhu, in paragraph 0022, discloses utilizing ICE candidates to communicate between peers, wherein the client computing device 300 is a local computer and the remote peer device 308 is a remote computer. Prabhu, in paragraph 0033, discloses an embodiment where virtual desktops are established by utilizing an ICE Protocol module 404 in a media client plugin 402. Therefore, Examiner finds this argument unpersuasive.

Dependent Claim 5
On pages 11-12 of the response filed 29 August 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 28 March 2022 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 11-12, Applicant argues that Prabhu of the Prabhu/Vyostsky system fails to teach or suggest “utilizing the ICE protocol to identify a third network address for use by the remote desktop client computer to communicate with the remote desktop session host; utilizing the ICE protocol to identify a fourth network address for use by the remote desktop session host to communicate with the remote desktop client computer; and establishing a second network connection between the remote desktop client computer and the remote desktop session host using the third network address and the fourth network address, the network connection comprising a remote desktop protocol over UDP connection.” Applicant argues that “the cited portions of Prabhu describe establishing network connectivity between two peers, not between a remote desktop client computer and a remote desktop session host as encompassed by dependent claim 5.” Further, Applicant argues that Vyostsky provides no such disclosure. 	Examiner respectfully disagrees and finds this argument unpersuasive. The Applicant’s specification does not provide an explicit definition of the “remote desktop client computer” and/or the “remote desktop session host.” According to MPEP 2111, examiner obliged to give the terms or phrases their broadest reasonable interpretation definition, consistent with the specification, and awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. The specification, in paragraph 0001, states “the local computer is commonly referred to as a remote desktop client computer, or simply a "client computer," while the remote computer is commonly referred to as a remote desktop session host.” Further, the claims recite “for use by a remote desktop client computer to communicate with a remote desktop session host.” One having ordinary skill in the art would interpret the client computer as a local computer to communicate with a remote computer. Prabhu, in paragraph 0022, discloses utilizing ICE candidates to communicate between peers, wherein the client computing device 300 is a local computer and the remote peer device 308 is a remote computer. Prabhu, in paragraph 0033, discloses an embodiment where virtual desktops are established by utilizing an ICE Protocol module 404 in a media client plugin 402. Therefore, Examiner finds this argument unpersuasive.

Dependent Claims 2-6
On pages 10-12 of the response filed 29 August 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 28 March 2022 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments unpersuasive.

Newly Added Claims 
On pages 9-12 of the response filed 29 August 2022, Applicant respectfully requests entry and full consideration of Claims 21-26. Examiner acknowledges this request and will now consider newly added claims 21-26.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2019/0356701 A1 to Prabhu et al and US Patent 10,462,216 B1 to Vysotsky et al. 
Regarding Claim 1, Prabhu discloses a computer-implemented method for establishing a network session in a remote desktop infrastructure environment, the method comprising:  	utilizing an Interactive Connectivity Establishment (ICE) protocol to identify a first network address for use by a remote desktop client computer to communicate with a remote desktop session host (FIG. 3, 0022, and 0033 provides for using ICE protocol to identify ICE candidates for use by client 300 to communicate with peer 308);  	utilizing the ICE protocol to identify a second network address for use by the remote desktop session host to communicate with the remote desktop client computer (FIG. 3, 0033, and 0066 provides for using ICE to identify ICE candidates for use by remote peer 308 to communicate with client 300); and  	establishing a first network connection between the remote desktop client computer and the remote desktop session host using the first network address and the second network address (FIG. 3 and 0031 provides for establishing a communication session between the client 300 and the remote peer 308 using the ICE candidates). 	Prabhu doesn’t explicitly disclose wherein the network connection comprising a remote desktop protocol over user datagram protocol (UDP) connection. 	Vysotsky, in a similar field of endeavor, discloses a network connection comprising a remote desktop protocol over user datagram protocol (UDP) connection (col. 31 line 59 – col. 32 line 2 provides for a WebRTC desktop virtualization deploying media streams directly over UDP). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings Vysotsky for establishing a connection over user datagram protocol (UDP). The UDP connection of Vysotsky, when implemented with the WebRTC virtual desktop environment of the Prabhu system, will allow one of ordinary skill in the art to tunnel a stream of media packets using UDP to allow for WebRTC. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the UDP connection of Vysotsky with the WebRTC virtual desktop environment of the Prabhu system for the desirable purpose of streaming within a WebRTC environment.
Regarding Claim 2, the Prabhu/Vysotsky system discloses the computer-implemented method of claim 1, wherein the first network connection between the remote desktop client computer and the remote desktop session host comprises a network connection between the remote desktop client computer and a media relay service implementing a Traversal Using Relays around NAT (TURN) protocol and a network connection between the remote desktop session host and the media relay service (Vysotsky, column 31 lines 46-53 provides for the WebRTC connection session comprises a connection between a real-time media endpoint, i.e. a remote desktop client computer, and a media relay server between the other real-time media endpoint and the media relay server). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings Vysotsky for establishing a connection between two media endpoints using a media relay server. The media relay server of Vysotsky, when implemented with the WebRTC virtual desktop environment of the Prabhu system, will allow one of ordinary skill in the art to facilitate connectivity by allowing the endpoints to use ports as alternative connectivity candidates. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the media relay server of Vysotsky with the WebRTC virtual desktop environment of the Prabhu system for the desirable purpose of create alternative connectivity candidates.
Regarding Claim 3, the Prabhu/Vysotsky system discloses the computer-implemented method of claim 1, wherein the first network connection between the remote desktop client and the remote desktop session host does not utilize a media relay service (Prabhu, FIG. 3, and 0022 provides for establishing the webRTC session between client 300 and peer 308 with a virtual desktop 302 between the devices, i.e.  without utilizing a media relay server).
Regarding Claim 4, the Prabhu/Vysotsky system discloses the computer-implemented method of claim 1, wherein the first network connection comprises a first remote desktop protocol transport channel (Prabhu, 0026 and 0031 provides for SRTP or Secured real-time transport protocol).
Regarding Claim 5, the Prabhu/Vysotsky system discloses the computer-implemented method of claim 1, further comprising:  	utilizing the ICE protocol to identify a third network address for use by the remote desktop client computer to communicate with the remote desktop session host (Prabhu, FIG. 3, 0022, 0023, and 0033 provides for using ICE protocol to identify multiple ICE candidates for use by client 300 to communicate with peer 308);  	utilizing the ICE protocol to identify a fourth network address for use by the remote desktop session host to communicate with the remote desktop client computer (Prabhu, FIG. 3, 0023, 0033, and 0066 provides for using ICE to identify multiple ICE candidates for use by remote peer 308 to communicate with client 300); and  	establishing a second network connection between the remote desktop client computer and the remote desktop session host using the third network address and the fourth network address (Vysotsky, col. 32 lines 13-20  provides for establishing additional streams/network connection between a client and server using the additional candidates from the ICE process), the network connection comprising a remote desktop protocol over UDP connection (Vysotsky, col. 31 line 59 – col. 32 line 2 provides for a WebRTC desktop virtualization deploying media streams directly over UDP). 	Same motivation as independent claim 1.
Regarding Claim 6, the Prabhu/Vysotsky system discloses the computer-implemented method of claim 5, wherein the second network connection comprises a second remote desktop protocol transport channel (Vysotsky, col. 32 lines 13-20 provides for establishing additional streams/network connection between a client and server using the additional candidates from the ICE process). 	Same motivation as dependent claim 6.
Regarding Claim 21, similar rejection where the computer-implemented method of claim 1 teaches the computing device of claim 21.
Regarding Claim 22, similar rejection where the computer-implemented method of claim 2 teaches the computing device of claim 22.
Regarding Claim 23, similar rejection where the computer-implemented method of claim 3 teaches the computing device of claim 23.
Regarding Claim 24, similar rejection where the computer-implemented method of claim 4 teaches the computing device of claim 24.
Regarding Claim 25, similar rejection where the computer-implemented method of claim 5 teaches the computing device of claim 25.
Regarding Claim 26, similar rejection where the computer-implemented method of claim 6 teaches the computing device of claim 26.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2010/0217874 A1 to Anantharaman et al discloses tunneling of remote desktop sessions through firewalls.
US PGPUB 2016/0380789 A1 to Gunnalan et al discloses media relay server.
US Patent 9,325,764 B2 to Barreto et al discloses transparent communication architecture in remote communication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459